Siras Partners LLC v Activity Kuafu Hudson Yards LLC (2018 NY Slip Op 00072)





Siras Partners LLC v Activity Kuafu Hudson Yards LLC


2018 NY Slip Op 00072


Decided on January 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 4, 2018

Renwick, J.P., Manzanet-Daniels, Gische, Kahn, Singh, JJ.


650868/15 5368 850216/15 5367

[*1]Siras Partners LLC, et al., Plaintiffs-Respondents,
vActivity Kuafu Hudson Yards LLC, et al., Defendants-Appellants. 
 [And a third party action]


Fried, Frank, Harris, Shriver & Jacobson LLP, New York (Janice Mac Avoy of counsel), for appellants.
Cole Schotz P.C., New York (Joseph Barbiere of counsel), for respondents.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered March 31, 2017, and June 6, 2017, which, to the extent appealed from, denied defendants' motion to dismiss the complaint as against defendant 462-470 11th Avenue LLC, and granted plaintiffs' motion to compel production of documents pertaining to defendants' waiver of the attorney-client privilege, unanimously affirmed, with costs.
By disclosing to a third party by email certain advice given to them by counsel, defendants waived the attorney-client privilege as to other documents pertaining to that advice (see Ambac Assur. Corp. v Countrywide Home Loans, Inc., 27 NY3d 616, 624 [2016]; Arkin Kaplan Rice LLP v Kaplan, 118 AD3d 492 [1st Dept 2014]).
The complaint alleges sufficient wrongful conduct on the part of defendant 462-470 11th Avenue LLC, an affiliate of the other defendants, to support the claims for injunctive and declaratory relief as against that defendant (see Weinreb v 37 Apts. Corp., 97 AD3d 54, 59 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 4, 2018
CLERK